~ Case'3:19-cr:00058-TSL-LGI Document 3 Filed 03/05/19" Page’1 of 5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF MISSISSIPPI

 

NORTHERN DIVISION
UNITED STATES OF AMERICA ce
v. CRIMINAL NO. 3 /MU.SS8 [SL LRA
PORTER BINGHAM 18 U.S.C. § 1343

18 U.S.C. § 1344
18 U.S.C. § 1957

The Grand Jury charges:
THE SCHEME AND ARTIFICE TO DEFRAUD

1. The defendant PORTER BINGHAM was, at all times relevant to this
indictment, the Chief Executive Officer (“CEO”) of Malachi Financial Products, Inc. in Roswell,
Georgia.

2. On or about January 16, 2015, PORTER BINGHAM, as CEO of Malachi
Financial Products, Inc., entered into a contract for “Financial Advisory Services” with the City
of Rolling Fork, Mississippi, by which PORTER BINGHAM, as CEO of Malachi Financial
Products, Inc., would provide Financial Advisory Services to the City of Rolling Fork,
Mississippi, including serving as its Financial or Municipal Advisor in connection with the
issuance of general obligation municipal bonds issued in an amount up to $2,000,000.00.
PORTER BINGHAM and Malachi Financial Products, Inc. were entitled to compensation up to
but not to exceed two percent of the debt issuance from the general obligation bonds.

3. The general obligation bonds that were ultimately issued by the City of Rolling
Fork, Mississippi totaled $1,100,000.00. Pursuant to the contract, PORTER BINGHAM and
Malachi Financial Products, Inc. were entitled to compensation in the amount of $22,000.00,

which was paid from a trust account at Trustmark National Bank in Jackson, Mississippi.
Case 3:19-cr-00058-TSL-LGI Document 3 Filed 03/05/19 ; Page 2 of 5

4, On or about October 14, 2015, Defendant PORTER BINGHAM fraudulently
caused a fake invoice from Malachi Financial Products, Inc. to be submitted for the payment of
an additional $33,000.00 in excess of the payment of $22,000.00 that was authorized by the
contract with the City of Rolling Fork, Mississippi. The stated reason for the invoice was:

For Professional services rendered and expenses incurred as Financial Advisor to the City

of Rolling Fork in connection with the investment of bond proceeds (the “Series 2015A

Bonds”, City of Rolling Fork, Mississippi General Obligation Bond).

In fact, neither Malachi Financial Products, Inc, nor defendant PORTER BINGHAM provided
Professional services in connection with the investment of bond proceeds. The submission of
this false and fraudulent invoice resulted in the payment of $33,000.00 to the account of Malachi
Financial Products, Inc. from Trustmark National Bank. Malachi Financial Products, Inc. was
not legally entitled to receive this $33,000.00 payment.

COUNT 1

5. Paragraphs 1 through 4 are realleged and incorporated by reference as though
fully set forth herein.

6. Beginning on or about October 14, 2015, in Hinds County in the Northern
Division of the Southern District of Mississippi, the defendant, PORTER BINGHAM, did
knowingly and with intent to defraud, devise and intend to devise a scheme and artifice to
defraud and to obtain moneys, funds, and other property, that is the proceeds of the bond
issuance by the City of Rolling Fork, Mississippi, by means of materially false and fraudulent
pretenses, representations, and promises, knowing that the pretenses, representations, and
promises were false and fraudulent when made, and for the purpose of executing such scheme

and artifice to defraud and for obtaining money and property, and attempting to do so, did
Case 3:19-cr-00058-TSL-LGI Document 3 Filed 03/05/19 Page 3 of 5

knowingly transmit and cause to be transmitted in interstate and foreign commerce by means of
wire communications writings, signs, signals, pictures and sounds.

7. On or about the date listed below, in Hinds County, in the Northern Division of
the Southern District of Mississippi, and elsewhere, for the purpose of executing the aforesaid
scheme and artifice to defraud, the defendant, PORTER BINGHAM, did knowingly transmit
and cause to be transmitted, in interstate and foreign commerce, by means of wire
communications, certain writings, signals, pictures and sounds, as more particularly described

for each count below:

 

COUNT | DATE WIRE COMMUNICATION

 

1 October 15,2015 | Wire transfer in amount of $33,000.00 from Trustmark

' | National Bank in Jackson, Mississippi, to the account of
Malachi Financial Products, Inc. at Bank of America in New
York, New York

 

 

 

 

 

All in violation of Title 18, United States Code, Sections 1343 and 2.
COUNT 2

8. Paragraphs 1 through 7 are realleged and incorporated by reference as though
fully set forth herein.

9. On or about October 14, 2015, in Hinds County in the Northern Division of the
Southern District of Mississippi and elsewhere, defendant PORTER BINGHAM, aided and
abetted by others known and unknown to the Grand Jury, knowingly devised and executed a
scheme and artifice to defraud and to obtain money in the amount of approximately $33,000.00
under the custody and control of Trustmark National Bank in Jackson, Mississippi, the deposits
of which were then insured by the Federal Deposit Insurance Corporation, by means of
materially false and fraudulent pretenses, representations and promises, including by presenting

false or fraudulent documents that included a false and fraudulent invoice purporting to be in
Case 3:19-cr-00058-TSL-LGI Document 3 Filed 03/05/19 Page 4of5

connection with the investment of bond proceeds in connection with the issuance of municipal
bonds by the City of Rolling Fork, Mississippi, all in violation of Title 18, United States Code,
Sections 1344 and 2.
COUNT 3

10. Paragraphs 1 through 9 are realleged and incorporated by reference as though
fully set forth herein.

11. On or about the date specified below, in Hinds County in the Northern Division of
the Southern District of Mississippi, and elsewhere, the defendant PORTER BINGHAM did
knowingly engage and attempt to engage in the following monetary transactions by through or to
a financial institution, affecting interstate or foreign commerce, in criminally derived property of
a value greater than $10,000.00, that is the transfer and exchange of U.S. currency, such property

having been derived from a specified unlawful activities, that is, wire fraud and bank fraud:

 

 

 

 

 

COUNT | DATE MONETARY TRANSACTION

3 October 16,2015 | Wire transfer in amount of $12,000.00 from the account of
Malachi Financial Products, Inc. to the account of Porter
Bingham

 

 

All in violation of Title 18, United States Code, Sections 1957 and 2.
NOTICE OF INTENT TO SEEK CRIMINAL FORFEITURE
As a result of committing the offenses as alleged in this Indictment, the defendant shall
forfeit to the United States all property involved in or traceable to property involved in the offenses,
including but not limited to all proceeds obtained directly or indirectly from the offenses, and ail
property used to facilitate the offenses. Further, if any property described above, as a result of any
act or omission of the defendant: (a) cannot be located upon the exercise of due diligence; (b) has

been transferred or sold to, or deposited with, a third party; (c) has been placed beyond the
Case 3:19-cr-00058-TSL-LGI Document 3 Filed 03/05/19. Page 5 of 5

jurisdiction of the Court; (d) has been substantially diminished in value; or (e) has been
commingled with other property, which cannot be divided without difficulty, then it is the intent
of the United States to seek a judgment of forfeiture of any other property of the defendant, up to
the value of the property described in this notice or any bill of particulars supporting it.

All pursuant to Title 18, United States Code, Sections 981(a)(1) and 982(a)(2).

LO te, fox

D. MICHAEL HURST, JR.
United States Attorney

 

A TRUE BILL:
S/SIGNATURE REDACTED
Foreperson of the Grand Jury

This Indictment was returned in open court by the foreperson or deputy foreperson of the
Grand Jury on this the _ 4 A day of March, 2019

Piri. 0 Chideor

UNITED STATES MAGISTRATE JUDGE
